    Case 1:20-cv-00124-JRH-BKE Document 45 Filed 02/02/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION



MICKEY MCADAMS,

        Plaintiff,

              V.
                                                        CV 120-124

C.R. BARD, INC., BARD PERIPHERAL
VASCULAR, INC., and
MCKESSON CORPORATION,

        Defendants.




                                   ORDER




        Before the Court is the Parties' joint stipulation of dismissal

without prejudice of the complaint and all causes of action against

Defendant McKesson      Corporation.     (Doc. 39.)    All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal Rule

of Civil Procedure 41(a)(1)(A)(ii).

        IT IS THEREFORE ORDERED that the claims against Defendant McKesson

Corporation are DISMISSED WITHOUT PREJUDICE.          The Clerk is directed to

TERMINATE Defendant McKesson Corporation as a party to this action and

any motions filed by Defendant McKesson Corporation.          Each party shall

bear its own costs and fees.

        ORDER ENTERED at Augusta, Georgia, this              day of February,

2021.




                                       J. RANSMLH^Mi, CMTEF JUDGE
                                       UNITED         DISTRICT COURT
                                       -aOUXHERN' DISTRICT OF GEORGIA
